DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informality: the terms “locking member” and “auxiliary member” are used in the Summary of the Invention section but changed to “locking slider” and “auxiliary slider” in the Detailed Description of the Invention section where they are also given and referred to with reference characters.  It would be more clear to maintain a common and consistent terminology throughout the specification.  
Appropriate correction is required.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Regarding claim 1, the terms “locking member” and “auxiliary member” are used in the claim and in the Summary of the Invention section of the specification but changed to “locking slider” and “auxiliary slider” in the Detailed Description of the Invention section of the specification where they are also referred by reference characters.  It would be more clear to maintain a common and consistent terminology through the instant application.  
Regarding claim 5, the preamble states “The door lock according to any one of claim 2” whereas it should state “The door lock according to claim 2”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 10, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirnberger et al., US 20180008120 (hereinafter Dirnberger).
Regarding claim 1, Dirnberger teaches a door lock for a domestic electrical appliance, comprising: 
a locking member (42, 32; Merriam-Webster defining member as a part of a whole) which is electrically switchable [0025] between an unlocking position (Fig 1) and a locking position (Fig 2), which locking member in the unlocking position allows a closed door of the domestic appliance to be opened [0024] and in the locking position is in blocking engagement with a blockable component (14) at least when the door is closed, wherein the blocking engagement effects blocking of the closed door against opening [0024, 0025]; and 
an auxiliary member (56), separate from the blockable component, which is movable in dependence on the closing of the door from a blocking position (Fig 1) into a release position (Fig 2) and which in the release position allows the locking member to be transferred from the unlocking position into the locking position and in the blocking position blocks the locking member against being transferred from the unlocking position into the locking position [0030-0031].
Regarding claim 2, Dirnberger teaches the door lock according to claim 1, wherein the auxiliary member (56) is controlled by a closing element (14) which, on closing of the door, comes into physical control contact with the auxiliary member and urges the auxiliary member into its release position (Fig 2).
Regarding claim 3, Dirnberger teaches the door lock according to claim 2, further comprising an electrical switch (48) controlled by the closing element (14), which electrical switch, on closing of the door (Fig 2), undergoes a change of switching status under the control of the closing element [0026].
Regarding claim 5, Dirnberger teaches the door lock according to any one of claim 2, wherein the closing element (14) forms the blockable component (Fig 2).
Regarding claim 10, Dirnberger teaches the door lock according to claim 1, wherein the auxiliary member (56) is linearly movable [0029] between its release position (Fig 2) and its blocking position (Fig 1).
Regarding claim 11, Dirnberger teaches the door lock according to claim 10, wherein the locking member (42) is linearly movable parallel, in particular parallel in the same direction, or perpendicularly (44) to the movement direction of the auxiliary member (Fig 1).
Regarding claim 12, Dirnberger teaches the door lock according to claim 3, wherein the closing element (14) forms the blockable component (Fig 2).
Regarding claim 14, Dirnberger teaches a domestic electrical appliance, comprising: 
an appliance main body having an access opening to a working chamber within the appliance main body (installation space referred to in [0005]); and 
a door attached to the appliance main body for closing the access opening [Abstract; 0022]; 
a door lock (10) comprising: 
a lock assembly (12) attached to one of the appliance main body and the door and having an insertion opening (16, [0022-0023]); and 
a closing element (14) attached to the other of the appliance main body and the door, which closing element, on closing of the door, enters the insertion opening of the lock assembly (Fig 2; [0024]), 
wherein the lock assembly comprises a locking member (unnumbered feature comprising 42, 32) which can be electrically switched [0025] between an unlocking position (Fig 1) and a locking position (Fig 2) and which in the unlocking position allows the closed door to be opened [0024] and in the locking position is in blocking engagement with a blockable component (14) of the door lock at least when the door is closed, wherein the blocking engagement effects blocking of the closed door against opening [0024, 0025], 
wherein the lock assembly further comprises an auxiliary member (56), separate from the blockable component, which is movable in dependence on the closing of the door from a blocking position (Fig 1) into a release position (Fig 2) and which in the release position allows the locking member to be transferred from the unlocking position into the locking position and in the blocking position blocks the locking member against being transferred from the unlocking position into the locking position [0030-0031]. 
Regarding claim 15, Dirnberger teaches the domestic electrical appliance according to claim 14, wherein the locking member (42, 32) is linearly movable in a direction (34 is the direction of movement for 32) that extends at least approximately perpendicularly to a direction (62) in which the closing element (14) enters the closing opening (16) on closing of the door (Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dirnberger, US 20180008120, as applied to claim 3 above, and further in view of Park et al., EP2719811 (hereinafter Park).
Regarding claim 4, Dirnberger teaches the door lock according to claim 3, wherein the electrical switch (48) is mechanically actuatable [00256].
Dirnberger does not teach wherein the electrical switch is magnetically actuatable and can be caused to change switching status on closing of the door by a magnet arranged on the closing element.
Park teaches wherein the electrical switch (100) is magnetically actuatable and can be caused to change switching status on closing of the door [Abstract] by a magnet (37) arranged on the closing element (35; Fig 4).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale’s A and C, to modify Dirnberger’s apparatus with Park’s magnet and switch components.   Doing so would apply known product improvement techniques to combine prior art elements to yield predictable results, an improved door lock assembly with expanded operating capabilities.  
Regarding claim 13, Dirnberger in view of Park teaches the door lock according to claim 4, wherein the closing element (Dirnberger, 14) forms the blockable component (Fig 2).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dirnberger, US 20180008120, as applied to claim 3 above, and further in view of Hanley, US 5004276.
Regarding claim 6, Dirnberger teaches the door lock according to claim 1, comprising an actuator [0025] and a guide system for controlling the position of the locking member (unnumbered feature comprising 42, 32; Fig 1, the position of the locking member is guided by adjacent components and housing features).
Dirnberger does not teach comprising an electromagnetic actuator and a guide system for controlling the position of the locking member, wherein the guide system has an endless guide track which is closed to form a loop, and a track follower guided on the guide track, wherein, on successive actuations of the electromagnetic actuator, the track follower performs a complete circuit along the guide track and, on each circuit, moves out of a first non-transitory track position corresponding to the unlocking position of the locking member into a second non-transitory track position corresponding to the locking position of the locking member and back into the first non-transitory track position again.
Hanley teaches comprising an electromagnetic actuator (S) and a guide system (unnumbered feature comprising 34, 74) for controlling the position of the locking member [Abstract], wherein the guide system has an endless guide track (70) which is closed to form a loop (Fig 4), and a track follower (74) guided on the guide track, wherein, on successive actuations of the electromagnetic actuator, the track follower performs a complete circuit along the guide track and, on each circuit, moves out of a first non-transitory track position corresponding to the unlocking position of the locking member into a second non-transitory track position corresponding to the locking position of the locking member and back into the first non-transitory track position again (col 5, line 64 – col 6, line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Dirnberger’s apparatus to move using Hanley’s guide track and track follower. Doing so would apply known product improvement techniques to combine prior art elements to yield predictable results, an improved door lock assembly with expanded operating capabilities.  
Regarding claim 9, Dirnberger in view of Hanley teaches the door lock according to claim 6, wherein the auxiliary member (Dirnberger, 56) in its blocking position (Fig 1) extends into the movement path of the locking member (unnumbered feature comprising 42, 32) in such a manner that the locking member is prevented from being transferred from the unlocking position into the locking position [0030] by abutment of the locking member (Dirnberger, bottom edge 42) on the auxiliary member (Dirnberger, 68; Fig 1).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Regarding claim 7, it is not known in the art for auxiliary member to have a blocking structure which, in the blocking position of the auxiliary member, extends into the movement path of the track follower along the guide path in such a manner that the blocking structure prevents a change of the track follower from the first non- transitory track position into the second non-transitory track position, wherein the blocking structure, on transfer of the auxiliary member from the blocking position into the release position, moves out of the movement path of the track follower along the guide path in such a manner that a change of the track follower change from the first non-transitory track position into the second non-transitory track position is made possible.
Regarding claim 8, it is not known in the art for the blocking structure of the auxiliary member, in the blocking position of the auxiliary member, extends into the movement path of the track follower along the guide track in such a manner that, on actuation of the electromagnetic actuator, the track follower remains within a track branch of the guide track adjoining the first non-transitory track position which, when actuation of the electromagnetic actuator is ended, ensures or makes it possible that the track follower falls back into the first non-transitory track position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dirnberger et al., US 20160222573 A1, teaches an appliance latch.
Lang, US 20170067270 A1, teaches a door lock with door switch.
Park, US 20140103788 A1, teaches a washing machine with magnetics and reed sensors. 
Lin et al., US 20160356057 A1, teaches a powered latching apparatus.
Choi, US 20170145613 A1, teaches a door lock device for washing machine and method of locking washing machine door. 
Hanley, US 5004276 A. teaches a push to close latch for self-cleaning oven with track and groove.
Ekstran, US 4932707 A. teaches a locking device for a door of a washing machine, a spin dyer, or the like with track and groove.
KR 100813045 B1 teaches a device for locking door in washing machine with track and groove.
Kim et al., KR 20110035034 A, teaches an apparatus for treating laundry with appliance latch. 
Wang, CN 104099753 A, teaches a door lock of a washing machine. 
Kim, KR 20100125071 A, teaches a door locker for a washing machine. 
Deng et al., CN 108070990 A, teaches a door lock device for an appliance. 
KR 20120127020 A teaches a washing machine with closing element mounted magnet.
Onofrio, EP 1975300 A1, teaches a locking device for the closing lid of a washing machine.
Rocchitelli, EP 3119936 B1, teaches a combined release door locking device for appliances. 
Promutico, EP 2369050 A2, teaches an improved door locking device for appliances. 
Bauriedl, DE 102008009271 B3, teaches a sliding mechanism for door lock of washing machine.
Hapke et al., WO 2014058714 A2, teaches an appliance latch with door presence sensing. 
Bauer et al., DE 102017006649 B3, teaches a door lock for a household electrical appliance. 
Rocchitelli, EP 3037579 A1, teaches an interlock device for the closing door of household appliances. 
McDonald et al., US 20160376742 A1, teaches a tamper resistant appliance latch. 
Uros, US 20170211221 A1, teaches a door lock for home appliance with hook sensing mechanism. 
Lavrencic, WO 2013181289 A9, teaches an electromagnetic door lock for appliances.  
Filoso, GB 2317002 A, teaches a laundry drying machine with safety door lock. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675